Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka et al. (JP 2009/132776 A).
Regarding Claim 1, Nishioka discloses a thermoplastic resin composition comprising 5 to 70 parts by weight of a polylactic acid resin (L), 10 to 60 parts by weight of a non-conjugated diene rubber-containing graft copolymer (G), 1 to 50 parts by weight of a (meth)acrylate-based hard polymer (M), and 5 to 84 parts by weight of an alpha-methyl styrene-acrylonitrile copolymer (A), wherein the total of (L), (G), (M) and (A) is 100 parts by weight (para 0011, Table 1).
Nishioka further discloses the non-conjugated diene rubber-containing graft copolymer (G), i.e. (G1), comprising styrene, acrylonitrile, and a rubbery 
Nishioka further discloses the (meth)acrylate-based hard polymer (M) comprises methyl methacrylate ester copolymer, and does not comprise a structural unit derived from alpha-methyl styrene (paras 0020-0021).
Nishioka further discloses the alpha-methyl styrene-acrylonitrile copolymer (A) comprises a structural unit of alpha-methyl styrene and does not comprise a structural unit derived from an alkyl (meth)acrylate ester compound (paras 0022-0023).
Regarding Claim 2, Nishioka discloses all the limitations of the present invention according to Claim 1 above. Nishioka further discloses that the (meth)acrylate-based hard polymer (M) comprises 90 wt% methyl methacrylate (para 0020, line 9; para 0021, line 8).
Regarding Claim 3, Nishioka discloses all the limitations of the present invention according to Claim 1 above. Nishioka further discloses that the (meth)acrylate-based hard polymer (M) comprises styrene and acrylonitrile (para 0021, lines 8-9).
Regarding Claim 4, Nishioka discloses all the limitations of the present invention according to Claim 1 above. Nishioka further discloses that the alpha-
Regarding Claim 5, Nishioka discloses all the limitations of the present invention according to Claim 1 above. Nishioka further discloses that the non-conjugated diene rubber-containing graft copolymer (G) comprises 5-70 wt% rubbery polymer (para 0008, line 10). Since the whole thermoplastic resin composition comprises 10-60% (G) (para 0011), the whole thermoplastic resin composition comprises 0.5-42 wt% rubbery polymer (60 x 0.7).
Regarding Claim 6, Nishioka discloses all the limitations of the present invention according to Claim 1 above. Nishioka further discloses molded test pieces comprising the thermoplastic resin composition (para 0024, lines 3-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787